Citation Nr: 0316927	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  99-21 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for low 
back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from February 1971 to January 
1973.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Wichita, Kansas.  The veteran and his wife 
testified at a hearing held before a hearing officer at the 
M&ROC in October 1999.  In February 2001, the Board remanded 
the claim to the M&ROC for additional development, and it has 
now been returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran has received adequate notice of the evidence 
and information needed to substantiate his claim, and 
relevant evidence necessary for an equitable disposition of 
his claim decided herein has been obtained.  

2.  In a rating decision dated in November 1987, the M&ROC 
denied service connection for residuals of a back injury, and 
the veteran disagreed with that decision; in a June 1988 
rating decision, the M&ROC continued its denial and issued a 
statement of the case, but the veteran did not perfect his 
appeal.  

3.  Evidence added to the record since the June 1988 
continuation of the denial of service connection for 
residuals of a back injury is neither cumulative nor 
redundant of evidence previously of record and is so 
significant that it must be considered to fairly decide the 
merits of the claim of entitlement to service connection for 
low back disability.  




CONCLUSION OF LAW

Evidence received since the June 1988 M&ROC continuation of 
the denial of service connection for residuals of a back 
injury is new and material, and the claim for service 
connection for low back disability is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant law and regulations

Service connection - in general

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  Service connection may be granted on a 
presumptive basis for certain chronic diseases, including 
arthritis, if such disease is shown to have been manifest to 
a compensable degree within one year following the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  Service connection 
may also be granted for a disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Finality/new and material evidence

Generally, a claim that has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302 
(2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  Evidence presented since the last 
final denial will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2002).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of an injury or disability, even where it would 
not be enough to convince the Board to grant a claim.  

On a VA Form 21-4138 received in March 1999, the veteran 
stated that he wanted to establish service connection for his 
back condition and submitted a statement from a fellow 
serviceman in support of his claim.  The Board acknowledges 
that in its April 1999 rating decision the M&ROC adjudicated 
the veteran's claim on a de novo basis without consideration 
its prior denials of the claim.  The Board must, however, 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and analysis beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Barnett, at 
1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Veterans Claims Assistance Act  

On November 9, 2000, during the pendency of the veteran's 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
revised VA's obligations in two significant ways.  First, VA 
has a duty to notify the appellant of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102, 5103 (West 2002).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

The Board has given consideration to the provisions of the 
VCAA as it applies to this case.  See Holliday v. Principi, 
14 Vet. App. 282-83 (2001) (the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim).  In this 
regard, the Board notes that the VCAA appears to have left 
intact the requirement that an appellant must present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108.  See 38 U.S.C.A. 
§ 5103A(f).  The amendments to 38 C.F.R. § 3.156(a), revising 
the definition of new and material evidence, apply only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620.  Because the veteran's application to reopen his 
previously denied claims was filed in 1999, which was well 
before August 29, 2001, the former provisions of 38 C.F.R. 
§ 3.156(a) outlined earlier are for application in this case.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2002), which pertain to 
VA's duty to notify a claimant who had submitted a complete 
or substantially complete application, apply to those 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Before the veteran's 
claim may be further considered, therefore, it must be 
determined whether VA has fulfilled its statutory duty to 
notify the veteran under the VCAA.  VA must notify the 
veteran of the evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In its July 1999 statement of the case and October 1999 
supplemental statement of the case, the M&ROC notified the 
veteran of the criteria for service connection.  In an August 
2002 letter, the M&ROC outlined in detail the evidence needed 
to substantiate a service connection claim and notified the 
veteran that he should identify and provide authorization for 
release of records for health care providers who might have 
additional records pertinent to his appeal.  The M&ROC also 
notified the veteran that he could provide a medical opinion 
from his own doctor regarding a relationship between his 
current disability and an injury, disease or event in 
service.  In its April 2003 supplemental statement the case 
the M&ROC noted that the claim had been reopened and outlined 
the provisions of 38 C.F.R. § 3.159.  Although this level of 
notice may not comply with Quartuccio's specific 
requirements, in this case, the Board finds that any 
perceived lack of notice should be regarded as harmless 
error, given its decision herein to reopen the claim.  



Background and analysis

The veteran filed a VA Form 21-526, Veteran's Application for 
Compensation or Pension, in February 1976 and stated that he 
had received a back injury in 1971.  On a VA Form 21-4176, 
Report of Accidental Injury, dated in April 1976, he reported 
that the injury had occurred in June 1971 during AIT 
(Advanced Individual Training) at Fort Polk, Louisiana.  He 
said that he received a twisting back injury while turning on 
the horizontal bars.  He also stated that he went to the 
dispensary and was profiled for limited duty.  A rating 
decision code sheet shows that the claim was denied in June 
1976.  In a subsequent letter to the veteran, the 
Adjudication Officer at the VA Center in Wichita notified the 
veteran and informed him of his appellate rights, but he did 
not appeal.  

In August 1987, the veteran filed an increased rating claim 
stating that his service-connected disabilities, including 
his back, were getting worse.  The M&ROC considered this a 
claim for service connection for back disability and denied 
the claim on a de novo basis in a rating decision dated in 
November 1987.  The veteran filed a notice disagreement.  In 
a June 1988 rating decision the M&ROC continued its denial 
and later that month issued a statement of the case 
explaining that the basis of the denial of the claim was that 
the evidence of record did not show onset or permanent 
aggravation of chronic disability of the spine or back during 
active service.  The veteran did not file a substantive 
appeal, and the November 1987 and June 1988 M&ROC decisions 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.200, 20.302 (2002).  

The Board again notes that according to the law applicable to 
this claim, evidence is considered to be "new" if it was not 
previously submitted to agency decisionmakers and is not 
cumulative or redundant.  The evidence is "material" if it 
bears directly and substantially upon the specific matter 
under consideration and, by itself or in connection with 
evidence previously considered, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156 (2002).  New evidence is material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).  

In June 1988, at the time the M&ROC continued its denial of 
the claim, the evidence of record included the veteran's 
service medical records.  They include no mention of a back 
injury or any complaint, finding or diagnosis of back 
disability.  Also of record was a VA hospital summary showing 
the veteran was hospitalized from January 1976 to February 
1976 because of increasing back pain.  It was stated in the 
summary that after lifting a heavy oven a year earlier, the 
veteran complained of low backache for the first time.  The 
pain troubled him off and on, became increasingly worse and 
the veteran started to limp.  On examination, the L3 and L4 
areas were tender, lumbar spine motion was limited, there was 
paravertebral muscle spasm and there was decreased pain 
sensory of L4 and L5.  The right leg was 3/4 inch shorter than 
the left.  Lumbar spine X-rays and myelogram were within 
normal limits.  The final diagnosis was lower back pain due 
to shortened right leg (undetermined origin).  An outpatient 
record dated in March 1976 shows that the veteran continued 
to complain of low back pain with some radiation down the 
left leg.  

Also of record was an April 1988 VA neurological evaluation 
report in which it was noted that the veteran alleged he hurt 
his back doing parallel bar work in service and in 1979 had a 
left L4-L5 herniated nucleus pulposus (HNP) removed via 
laminectomy.  On examination, there was slight give way 
weakness in the left foot.  There was not significant 
difficulty with range of back motion and no paravertebral 
muscle spasm.  At another VA examination on the same date the 
same history was noted, and the veteran complained of some 
pain in his back.  On examination, there was limitation of 
motion of the low back, and the impression was mechanical 
back pain secondary to arthritis.  

Evidence added to the record since June 1988 includes a 
September 1979 consultation report from Richard C. Tozer, 
M.D., who noted that "[f]or some 10 years this patient has 
been complaining of back pain of intermittent nature."  The 
veteran said his most recent episode had begun six weeks 
earlier.  He complained of low back pain radiating to both 
legs, somewhat greater on the left, and also complained of 
numbness, tingling and some weakness in the left leg.  
Records from Stormont-Vail Regional Medical Center show that 
in October 1979 the veteran was admitted with the presumptive 
diagnosis of a possible HNP at one of the lower lumbar 
levels.  After a positive myelogram, a hemilaminectomy was 
performed with the excision of a grade III disc from the L4-
L5 level on the left.  

Additional private medical records have been added to the 
record showing reports of low back injuries in November 1989 
and during the 1990s including in March 1997 when his back 
was twisted while holding a 600-pound pipe when the chain 
broke and threw him to the floor.  Treatment included 
medication and physical therapy.  He was treated and 
evaluated by multiple private physicians as well as VA, and 
diagnoses included degenerative joint disease and 
degenerative disc disease of the lumbar spine.  In addition, 
the veteran and his wife testified at a hearing at the RO in 
October 1999.  The veteran testified that his back problems 
started with his back injury in service during AIT.  He 
testified that in service he had severe low back pain with 
spasms and pain going down his left leg.  He said the pain 
would come and go but never went away permanently.  He 
testified that he was put on a profile for a month to six 
weeks but did not seek treatment for his back problems in 
service after that because he did not feel the doctors would 
pay attention to him.  

Other evidence added to the record includes a statement from 
a fellow serviceman who said that he was in AIT in May 1971 
at Fort Polk, Louisiana, and remembered that the veteran 
injured his back while doing a training exercise on the 
horizontal bars.  He also recalled that the veteran was put 
on profile and was not able to take part in any physical 
training with the rest of his unit because of his back 
injury.  The fellow serviceman said he remembered the 
accident clearly and that he and the veteran became friends 
because of the similarity of their surnames.  In addition, 
the veteran has submitted statements from his sister and 
school friends who recall that the veteran had no back 
problems before service but that when he returned from 
service in the Army he had back trouble.  The veteran's 
sister recalled that she was also having back problems after 
the veteran came home from service, and they both went to the 
same chiropractor.  

VA records show that an MRI of the lumbar spine in November 
2001 demonstrated degenerative changes of the lumbar spine, 
disc protrusion and herniation on the left at L4-L5 and L5-
S1.  Records from Providence Medical Center show that the 
veteran underwent bilateral L4-L5 hemilaminotomies and a 
right L5-S1 hemilaminotomy with diskectomy in October 2002.  
The postoperative diagnosis was left L4-L5 epidural fibrosis 
and right L5-S1 disc herniation.  At a VA examination in 
January 2003, the examiner noted the veteran's history, and 
after clinical examination the diagnosis was degenerative 
osteoarthritis and disc disease of the lumbar spine, status 
post decompression laminectomy and disckectomy, times two.  

None of the evidence added to the record is duplicative or 
cumulative of the evidence previously of record; it is 
therefore new.  The added private and VA medical records 
address the condition of the veteran's low back at different 
times subsequent to service.  The veteran's hearing testimony 
provides a description of his back symptoms in service and 
their continuation since then while the statements from the 
veteran's sister, friends and the fellow serviceman, none of 
which was previously of record, provide information 
concerning the veteran before and after service.  Further, 
the statement from the fellow serviceman directly supports 
the veteran's assertions that he experienced a back injury in 
service, and the absence of evidence of an in-service back 
injury was a basis of the prior denial of the veteran's 
claim.  It is the opinion of the Board that the evidence 
added to the record, when considered in conjunction with the 
evidence previously of record, certainly "contribute[s] to a 
more complete picture of the circumstances surrounding the 
origin" of the veteran's low back disability, to include 
whether the veteran had a back injury in service.  The Board 
finds, therefore, that the additional evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The Board concludes that the 
added evidence is new and material, and the claim of 
entitlement to service connection for low back disability is 
reopened.  




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for low back disability is 
reopened, and to that extent the claim is allowed.  


REMAND

Having determined that the claim of entitlement to service 
connection for low back disability is reopened, the next step 
is to decide the claim on its merits.  See Manio v. 
Derwinski, 1 Vet App. 140 (1991).  In this regard, the Court 
has made clear that once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  It is the 
opinion of the Board that an additional VA examination with a 
medical opinion as to the etiology of the veteran's current 
low back disability, including whether it is related to the 
veteran's service, would facilitate its decision in this 
case.  

On review of the record, the Board notes that in 1976 the 
veteran reported that he had received outpatient treatment 
for his back at the VA hospital in Topeka, Kansas, in April 
and May 1975.  Although the claims file includes April and 
May 1975 VA outpatient treatment records for some other 
veteran, it does not include such records for this veteran.  
Action should be taken to obtain the cited records.  

Accordingly, the case is REMANDED to the M&ROC for the 
following actions:  

1.  The M&ROC should obtain and associate 
with the claims file records of 
outpatient treatment of the veteran at 
the VA hospital in Topeka, Kansas, dated 
in April and May 1975.  All necessary 
action, including retrieval of records 
from archives if required, should be 
undertaken.  

2.  Thereafter, the veteran should be 
provided a VA orthopedic examination to 
determine the nature and etiology of his 
current low back disability.  All 
indicated studies should be performed.  
The examiner should be requested to 
review the record, including lay 
statements, service medical records and 
post-service medical records, and provide 
an opinion, with complete rationale, as 
to whether it is at least as likely as 
not that the veteran's current low back 
disability is causally related to his 
claimed in-service back injury.  The 
claims file must be provided to the 
examiner for review of pertinent 
documents.  

3.  The M&ROC must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied.  See 38 C.F.R. § 3.159 (2002).  

4.  After full compliance with notice and 
development requirements, the M&ROC 
should readjudicate, on a de novo basis, 
entitlement to service connection for low 
back disability.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the M&ROC should issue a 
supplemental statement of the case that 
addresses all evidence not previously 
considered by the M&ROC and informs the 
veteran of laws and regulations pertinent 
to his claim.  The veteran and his 
representative should be provided an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified by the M&ROC.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the M&ROC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


